DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/14/2021 does not put the application in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2004/0182433) in view of Bateman (US Pub No. 2014/0154834)	
	Regarding Claim 1 and 9, Terakawa et al. teaches a solar cell [Fig. 1, 0036-0037], comprising:

	a first semiconductor layer of the first conductivity type [12b, Fig. 1, 0046] disposed above the first principal surface; and
	 second semiconductor layer of a second conductivity type [2b, Fig. 1, 0044] disposed below the second principal surface, the second conductivity type being different from the first conductivity type [0044, 0046]
	Terakawa et al. is silent on wherein the semiconductor substrate includes:
	a first impurity region of the first conductivity type; 
	a second impurity region of the first conductivity type, which is an entire region  between the first impurity region and the first principal surface, and is a region including the first principal surface; and
	a third impurity region of the first conductivity type, which is an entire region  between the first impurity region and the second principal surface, and is a region including the second principal surface,
	a peak concentration of an impurity of the first conductivity type in the second impurity region is higher than a peak concentration of an impurity of the first conductivity type in the third impurity region, and the peak concentration of the impurity of the first conductivity type in the third impurity region is higher than a peak concentration of an impurity of the first conductivity type in the first impurity region, a dose in the second impurity region is greater than a dose in the third impunity region
	Bateman et al. teaches a method of doping a substrate which is doped with a higher concentration towards the surface of the substrate [Fig. 2, 0014], used to provide improved solar cell efficiencies [0024-0026]

[AltContent: rect][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    280
    406
    media_image1.png
    Greyscale



	Since substrate 1 of Terakawa et al. is a n-type silicon substrate [0037], it would have been obvious to one of ordinary skill in the art before the filing of the invention to dope the substrate of Terakawa et al. with the doping profile of Bateman et al. in order to provide improved solar cell efficiencies [0024-0026].
	Furthermore, modified Terakawa et al. teaches wherein the semiconductor substrate is a monocrystalline silicon substrate [0037], and the first semiconductor layer and the second semiconductor layer are amorphous silicon layers [0038-0039].
	Regarding Claim 3, within the combination above, modified Terakawa et al. teaches wherein the first conductivity type is an n type, and the second conductivity type is a p type [0038-0039, 0046]
Regarding Claim 10, within the combination above, modified Terakawa et al. teaches  wherein the second impurity region has a thickness of 10 nm to 100 nm from the first principal surface, and the third impurity region has a thickness of 10 nm to 100 nm from the second principal surface [See rejection of claim 1]
Regarding Claim 11, within the combination above, modified Terakawa et al. teaches  wherein a dose amount of the impurity in the second impurity region is greater than a dose amount of the impurity in the third impurity region [See rejection above]
Claim 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Bateman (US Pub No. 2014/0154834)
	Regarding Claim 5, Arimoto et al. teaches a solar cell [Fig. 2, 0039], comprising:
	a semiconductor substrate [21, Fig. 2, 0039] of a first conductivity type [n-type, 0039] which includes a light receiving surface [see side of 21 directly contacting 22]  and a back surface [See side of 21 towards 25 and 26];
	a first semiconductor layer of the first conductivity type [28, Fig. 2, 0039] disposed in a first region below the back surface; and
	a second semiconductor layer [30, Fig. 2, 0039] of a second conductivity type disposed in a second region different from the first region below the back surface [Fig. 2], the second conductivity type being different from the first conductivity type [Fig. 2], 
	Arimoto et al. is silent on wherein the semiconductor substrate includes:
	a first impurity region of the first conductivity type; 
	a second impurity region of the first conductivity type, which is an entire region within the semiconductor substrate between the first impurity region and the first semiconductor layer and is a separate region from the first semiconductor layer; and

	a peak concentration of an impurity of the first conductivity type in the second impurity region is higher than a peak concentration of an impurity of the first conductivity type in the third impurity region, and the peak concentration of the impurity of the first conductivity type in the third impurity region is higher than a peak concentration of an impurity of the first conductivity type in the first impurity region, a dose in the second impurity region is greater than a dose in the third impunity region
	Bateman et al. teaches a method of doping a substrate which is doped with a higher concentration towards the surface of the substrate [Fig. 2, 0014], used to provide improved solar cell efficiencies [0024-0026]
The first rectangle on the left side is the second region, the first region is the circle, and the third region is the second rectangle from the left side. Examiner is reading line 200 as the impurity profile. A portion of the second region has a dose greater than a dose in a portion of the third region meeting the limitations of the claim [See figure below]
[AltContent: rect][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    280
    406
    media_image1.png
    Greyscale




	Within the combination above, modified Arimoto et al. teaches the following compound.
As a result of the combination, examiner used solid line to show the second region, the solid arrow for the third region, and dashed line for the first region.
[AltContent: connector][AltContent: connector][AltContent: arrow] 
    PNG
    media_image2.png
    308
    471
    media_image2.png
    Greyscale




	Regarding Claim 6, within the combination above, modified Arimoto et al. teaches wherein the semiconductor substrate is a monocrystalline silicon substrate [0039], and the first semiconductor layer and the second semiconductor layer are amorphous silicon layers [0039]
	Regarding Claim 7, within the combination above, modified Arimoto et al. teaches wherein the first conductivity type is an n type, and the second conductivity type is a p type [Fig. 2].
Regarding Claim 12, within the combination above, modified Arimoto et al. teaches wherein a dose amount, of the impurity in the second impurity region is greater than a dose amount of the impurity in the third impurity region [See rejection of claim 5]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2004/0182433) in view of Bateman (US Pub No. 2014/0154834) as applied above in addressing claim 1, in further view Yoshikawa (US Pub No. 2019/0259885)
	Regarding Claim 4, within the combination above, modified Terakawa et al. teaches a solar cell module [Abstract], but is silent on comprising: a solar cell string in which a plurality of solar cells are electrically connected in series via a plurality of line members, wherein each of the plurality of solar cells is the solar cell according to claim 1.
	Yoshikawa et al. teaches a string of solar cells [Fig. 2A-2B, 0019-0020] used to provide higher voltages and power [0002-0004] by a plurality of wiring members 201 [0059].
	Since modified Terakawa et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to connect the solar cells of Terakawa et al. with additional solar cells and wiring of the string of solar cells of Yoshikawa et al. in order to provide improved voltage and power [0002-0005]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Bateman (US Pub No. 2014/0154834) as applied above in addressing claim 5, in further view Yoshikawa (US Pub No. 2019/0259885)
	Regarding Claim 8, within the combination above, modified Arimoto et al. teaches a solar cell module [Abstract], but is silent on comprising: a solar cell string in which a plurality of solar cells are 
	Yoshikawa et al. teaches a string of solar cells [Fig. 2A-2B, 0019-0020] used to provide higher voltages and power [0002-0004] by a plurality of wiring members 201 [0059].
	Since modified Arimoto et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to connect the solar cells of Arimoto et al. with additional solar cells and wiring of the string of solar cells of Yoshikawa et al. in order to provide improved voltage and power [0002-0005].
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the new limitations, in claim 1, the annotated figure in claim 1 and 5 shows a portion of the second region has an impurity dose greater than an impurity dose in a portion of the third region meeting the limitations of the claim [See annotated figures above]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL Y SUN/Primary Examiner, Art Unit 1726